It
is my great honour to represent the Salvadoran people
as I address the United Nations, the supreme global
forum, for the first time.
I wish to convey my sincerest congratulations to
you, Sir, on your election to coordinate the work of this
session. We also thank Mr. Julian Hunte for his
outstanding leadership of the last session of the
General Assembly.
To the Secretary-General, we reiterate our
admiration and our respect for his leadership in the
fulfilment of the purposes and principles of the United
Nations Charter at a time when the Organization is
confronting growing and complex global challenges
affecting international peace and security.
Internal and international conflicts, terrorism and
transnational organized crime, the persistence of
extreme poverty, environmental deterioration and
unresolved development problems are global in nature
and require a harmonizing centre that can support the
efforts of the international community to find shared
and consensual solutions in order to establish an
international order that responds to the needs and
aspirations of humankind.
That integrating centre must be the United
Nations. We therefore support the establishment of the
panel of eminent persons to make recommendations on
collective security and the strengthening of
multilateralism in order more effectively to confront
global challenges.
Irrational and criminal terrorist acts have
highlighted the need for us to unite in our efforts and
our determination, regardless of the differences that
may exist among States, to unify our views and adopt
collective action to find ways to confront the
phenomenon and its causes, in the framework of
respect for international law.
The delegation of El Salvador reaffirms its full
conviction that global terrorism is not an issue between
cultures or nations. From that perspective, the
Government of El Salvador has decided to respond to
the United Nations appeal by participating in the work
of reconstruction and humanitarian assistance in Iraq.
By its very nature, our presence in Iraq deserves
an additional explanation. We are not there for military
reasons. Ours is a considered response to the appeal
launched by this Organization for the international
community to help in the transition phase leading to
the full establishment of authority based on the free
will of the Iraqi people, with absolute respect for its
territorial integrity, its own culture and its
unquestionable right to define its own destiny.
El Salvador suffered a long internal war and
succeeded, with the support of the international
community and the United Nations, in achieving
lasting peace. We believe that the time has come to
make our testimony and accumulated experience, both
during the political negotiations for peace and the
peace-building phase, available to other peoples.
El Salvador reiterates its firm and resolute
support for peace-building and peacekeeping
operations, above all because we have enjoyed the
benefits of such an operation, but also, of course,
because of their positive results in various regions of
14

the world. On the basis of that conviction, our country
has signed a memorandum of understanding with the
United Nations, the best evidence of El Salvador’s
commitment to such activities, which are so necessary
in today’s complex and unquiet world. We have
presented a list of resources that are available to the
world Organization as a basis for our participation in
future operations, in addition to those in which we are
already participating.
In that context, in order to demonstrate our spirit
of cooperation on these issues, I am pleased to
announce my Government’s interest in submitting its
candidacy for a non-permanent seat on the Security
Council so as to make our accumulated experience
available to this Organization.
Since the successful conclusion of our internal
conflict, El Salvador has focused its attention
resolutely on human development. The Government I
lead, by dint of a broad majority vote of the Salvadoran
people on 1 June, is one of openness and inclusion,
with a vision of national integration and service to the
interests and aspirations of our people. Such vital
questions as security, employment, the effective
improvement of basic services and the productivity of
our communities and regions are the top priorities of
our governing programme.
We are focusing on transforming national
education, on reshaping public health care, on
significantly strengthening the rule of law, on
combating crime in all its manifestations and at all
levels, on reactivating the economy and on making
Salvadoran society internationally competitive. Insofar
as we achieve greater progress domestically, we will be
competitive externally.
In addition, however, we are working on a social
plan geared towards reducing extreme poverty in the
next five years. To that end, we are undertaking a tax
reform that will increase tax collection and reduce
evasion, allowing us to obtain the additional funds
necessary to implementing our social plan. We shall
levy a special tax on tobacco, alcohol, weapons and
ammunition in order to promote a special health care
fund with which we will expand health assistance to
the rural areas of our country and undermine the black
market in those goods.
In the approximately 100 days that we have been
in office, we have undertaken important health reforms
by extending medical coverage to the age of 12 for the
children of workers who contribute to Salvadoran
social security and by granting emergency paediatric
services to almost 400,000 boys and girls.
We know that no Government effort will be
effective without the cooperation of all sectors in our
country. We are therefore launching a mechanism of
understanding with all our political and social forces.
In that context, we have established an employment
agreement that seeks solutions, together with private
enterprise, for strengthening the agriculture,
construction, tourism and micro-, small and medium-
sized business sectors, with the aim of generating more
jobs.
One of the best mechanisms for increasing our
development potential is investment in education. In
that awareness, we have launched the National
Education Plan 2021, which seeks to reinvigorate our
vision of the future of education through short-,
medium- and long-term programmes. We hope that our
national effort will also enjoy international
cooperation. That is why we were pleased by the
decision taken by the Government of Spain to provide
assistance for primary education.
The most urgent of the challenges confronting
Salvadoran society is that of providing security to our
citizens. In order to meet that need, we recently
established a rural police force, along with a
uncompromising plan to eradicate delinquency in
urban areas overrun by gangs. The plan also offers
special programmes for young people who wish to
abandon the path of crime.
El Salvador unreservedly shares the interests
expressed at the International Conference on Financing
for Development. We reiterate our dedication to
seeking alternative ways and means and renewed
commitments to making the fight on poverty more
effective — an objective that is interlinked with peace
and security in the modern world.
In that vein, we welcome the initiative of Brazil,
France, Chile and Spain confirming the need, in the
fight against hunger and poverty, for greater and more
effective efforts to place stability and global security
on a solid foundation. If we all apply our will and
commitment, we can develop new programmes and
identify innovative public policies that will allow us to
achieve the Millennium Goals.
15

Throughout its history, El Salvador has been a
country of emigration. The flow of emigration was
intensified by the war, and today virtually one third of
our population lives abroad. Maintaining and
deepening links with the country of origin is one of the
main policies of our administration. Our national
reality requires us to integrate the views of Salvadorans
abroad with local expectations. The economic impact
of this phenomenon is decisive to our life as a nation,
but equally or even more important is the sociological
and cultural impact of the situation. The phenomenon
of transculturization experienced by our society is
changing El Salvador forever.
The contribution of migrants to their countries of
origin and to their host countries deserves special
attention from the international community, and
particularly from the specialized agencies of the United
Nations system. The transfer of remittances is a key
element in the mobilization of resources for the
eradication of poverty and the attainment of the
Millennium Goals. The reduction of the cost of
remittances should be a concern of the international
community. From that standpoint, I am pleased to
express our great interest in participating actively in
the high-level dialogue on international migration and
development, to be held in 2006.
We welcome the United States proposal to create
a fund for democracy. In the same vein, El Salvador
welcomes the General Assembly’s proclamation of
2005 as the International Year of Microcredit. The
proclamation can promote the strengthening of micro-,
small and medium-sized enterprises, which represent a
broad spectrum of the social fabric and help sustain
national progress.
In today’s world, globalization has put us all on
the map of international reality. It promotes the
dynamic of strategic alliances in trade and all other
fields, and makes it possible to build models for
development by comparing them with other
experiences. Gradually and in a balanced manner, we
have decided to strengthen our links of cooperation
with various developed countries. The prevailing
regionalization makes us all dependent on one another.
In the case of countries such as ours, the situation leads
us to nurture our energies and creativity, open markets,
promote financial flows, facilitate the transfer of
technology and encourage competitiveness. These are
major opportunities and challenges that we must all
accept.
While cooperation for development remains
fundamental, El Salvador reiterates the urgent need for
a system of multilateral trade that is open, fair, rule-
based, foreseeable and non-discriminatory, in
accordance with the objectives of the Millennium
Declaration.
In a world that is becoming increasingly
globalized and therefore increasingly interdependent,
economic phenomena affect us all in a chain reaction.
The current international energy situation has a
significant impact on the economies of our countries,
with a negative effect on the dynamics of growth and
progress. Thus, from this United Nations rostrum we
strongly urge that we explore, as an organized
community, not only short-term avenues for
overcoming the crises, but also structural remedies that
can help the most vulnerable countries, in particular. It
is contradictory to talk about combating poverty and
hunger while the consumer countries are paying such
high prices for petroleum.
The complex Palestinian-Israeli conflict is a
source of enormous concern to our country, given the
incessant violence, the lack of control over terrorist
groups and the ever-growing difficulty of returning to
dialogue and political understanding. Our country
reiterates, as it has done consistently, its support for
any effort and measure to open space for a negotiated
political solution that takes into account the legitimate
interests of the parties directly involved.
As for the Republic of China on Taiwan, that is a
case which the community of nations must examine in
the light of international realities. Resolution 2758
(XXVI) of 1971 did not resolve the issue of the
representation of the Taiwanese people in the United
Nations. That nation has developed politically,
economically and socially in an independent, free and
democratic way. It has its own institutions and
characteristics, just like any other State of the
international community. However, Taiwan’s situation
in the international community is exceptional, because
its absence from this forum is a denial of the exercise
of the rights that are recognized to other peoples and of
the universal and democratic nature of our
Organization. Our delegation therefore supports
consideration of the exceptional situation of the
population of the Republic of China on Taiwan and its
eventual participation in this forum and other
international organizations.
16

Our Organization has played, is playing and will
continue to play a decisive role in maintaining the
world’s healthy balance. Reality is changing
constantly. Many things have been left behind and
many things await us. Institutions in all areas and at all
levels must evolve with the changing times. In that
vein, we associate ourselves with those who are
committed to the structural renewal of the United
Nations. We believe that such reform must encompass
the highest structures, including the Security Council.
Every year, the nations of the world, through their
representatives, attend this rendezvous with the destiny
of the world. We have the responsibility to do nothing
less than to build a better world for current and future
generations. Every word, every gesture and every
decision made or reached here must be aimed at that
lofty purpose. Only if we combine our efforts can a
new, safer, fairer, more peaceful and more sharing
reality emerge. Together with all the nations
represented here, El Salvador takes up the challenge of
joining in that concert of constructive wills, in the
confidence that the god of nations will illuminate and
encourage us so that we may fulfil his will for peace
and brotherhood in a world in which no one is left
behind.